Title: To James Madison from Robert Taylor, 3 February 1809
From: Taylor, Robert
To: Madison, James



Dear Sir
Richmond. February 3d. 1809

At the request of Mr. Edmund Pendleton jr. of Caroline I again bring him to your notice as a candidate for the office of Commissioner of loans.  He hopes he shall not be considered importunate, but seeing that the Senate had rejected the appointment by the President of Mr. Harrison & having reason to believe that others would renew their applications, he was fearful that he might be considered as having ceased to wish it unless he again also repeated his desire.  He is sensible that the appointment if quickly made will not rest with you, but he counts much upon your influence if you can think him worthy of its exertion.  His political influence does not equal that of many, but I can venture to state that the office would not be executed with more personal assiduity and integrity & I believe propriety by any one in the state.  He has a large & increasing family without very extensive means to support them, hence his desire of some office the emoluments of which might aid him.  To this might be added that the appointment can fall into no family, not relatives, where there exists a stronger personal respect & attachment to yourself than in this.  It is however admitted that this unless other considerations are equal is of no moment.  I hope you will excuse the trouble I give you to read these communications and am very sensible that you must be often much fatigued with such.  I am yrs afftely

Robert Taylor

